DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 10, and 16 recite an amended limitation of limitation that a first heater is arranged inside a reaction chamber and a second heater is arranged outside the reaction chamber. For support of this amended limitation, Applicant points to figure 5 and [0032-0034] of the originally-filed Specification. However, figure 5 shows that all of the heaters 512 and 516 are located outside of reaction chamber 502. Paragraphs [0032-0034] of the originally-filed Specification does not disclose that one of the heaters being inside or outside of the reaction chamber. 

Further, claims 2, 11, and 17, recites an amended limitation of a tube that defines the reaction chamber. Figure 5 shows two tubes, which is 506A/506B and outer tube 508. If this limitation is directed towards tubes 506A/506B defining the reaction chamber, then all of the heaters are still outside the reaction chamber. If this limitation is directed towards tubes 508 defining the reaction chamber, then it is noted that the second heater 516, which is connected to the controller 518 is the second heater is inside the chamber, not outside, and the first heater is outside the chamber, not inside.  Therefore, it is unclear as to whether any of the heaters are located in the chamber due to the exact boundaries of the reaction chamber that Applicant discloses.  Claims 3-9, 12-15, and 18-20 are dependent upon either claims 1, 10, and 16, and are rejected as well.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, and 16 recite the amended limitation of a first heater located inside of the reaction chamber and a second heater located outside the reaction chamber. However, as stated above, Figure 5 shows all of the heater 512 and 516 located outside the reaction chamber 502 and [0032-0034] doesn’t disclose any of the heaters as being inside the reaction chamber. Further, also as stated above, amended claims 2, 11, and 17 don’t alleviate the indefiniteness of whether the heaters are located inside or outside the reaction chamber due to the indefiniteness of the boundaries of the reaction chamber. Therefore, the limitation of the “first heater arranged inside the reaction chamber” is indefinite.  Claims 3-9, 12-15, and 18-20 are dependent upon either claims 1, 10, and 16, and are rejected as well.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  9, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Application Publication 2011/0155061 (as cited in previous Office Action) in view of Shibuya et al, US Patent 5,203,925 (newly submitted).

Regarding claim 1, Chen teaches a metal organic chemical vapor deposition system, comprising: a reaction chamber 500, a first heater 100 arranged inside of the reaction chamber on a first side of the reaction chamber; a second heater 200 arranged on a second side of the reaction chamber; and a controller configured to selectively control an amount of heat applied by the second heater (Note: [0062] teaches that the temperatures are controlled in both the first and second heating unit. This implies the use of a controller, which is conventionally used in the art to control the temperature 

Chen fails to teach a second heater arranged outside the reaction chamber.

Shibuya teaches a second heater 24 or 25 arranged outside the reaction chamber 21 (figure 2) in combination with a heater 23 inside the reaction chamber in which the heaters jointly work to keep the chamber and the substrate at desired temperatures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibuya with that of Chen because having heaters inside and outside the reaction chamber work together to keep both the reaction chamber and the substrate at desired temperature to increase the quality of the deposited layers.

Regarding claim 9, Chen teaches the second heater enhances thermal decomposition of molecules in the reaction chamber by changing a flow of the molecules in the reaction chamber [0077].

500 using a first heater 100 arranged inside the reaction chamber on a first side of the reaction chamber during a first type of vapor deposition; determining that a second type of vapor deposition will be performed in the reaction chamber; and heating the reaction chamber using the first heater 100; and  a second heater 200, which is arranged on a second side of the reaction chamber, responsive to the determination that the second type of vapor deposition will be perform in the reaction chamber and while the second type of vapor deposition is performed (Note: [0077] teaches that having two heating units, which can be controlled individually and also teaches that the first heating unit may be used for growth temperatures of film deposition, and the second used to crack the decompositions of source precursors efficiently. And since [0075] teaches that this reactor may be used to grow multiple layers, it would have been obvious to one of ordinary skill in the art that performing vapor deposition with different material, such as a low temperature vapor deposition, using both heating units, followed by a high vapor deposition, also using both heating units, would meet the limitations of this claim).

Chen fails to teach the second heater is located outside the reaction chamber.

Shibuya teaches the second heater 24 or 25 is located outside the reaction chamber 21 (figure 2) in combination with a heater 23 inside the reaction chamber in which the heaters jointly work to keep the chamber and the substrate at desired temperatures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibuya with that of Chen because having heaters inside and outside the reaction chamber work together to keep both the reaction chamber and the substrate at desired temperature to increase the quality of the deposited layers.

Regarding claim 13, Chen teaches the first and second types of vapor depositions involve different compositions of semiconductor vapors (Note: And since [0075] teaches that this reactor may be used to grow multiple layers, it would have been obvious to one of ordinary skill in the art that performing vapor deposition with different material, such as a low temperature vapor deposition, using both heating units, followed by a high vapor deposition, also using both heating units, would meet the limitations of this claim).

Regarding claim 14, Chen teaches the first and second types of vapor deposition involve nitride semiconductor vapor and the second type of vapor deposition
further involves indium vapor (Note, [0075] teaches that multiple layers may be deposited and that the materials that may be deposited including GaN and InP. Therefore, it would have been obvious to one of ordinary skill in the art that performing vapor deposition with these materials would meet the claimed limitation presented).

.

Claims 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al, US Patent Application Publication 2002/0171091 in view of Chen et al, US Patent Application Publication 2011/0155061 (both as cited in previous Office Action) and Shibuya et al, US Patent 5,203,925 (newly submitted).

Regarding claim 16, Goetz teaches a method of operating a metal organic chemical vapor deposition system, the method comprising heating, during a first period of time, a reaction chamber of the metal organic chemical vapor deposition system using a first heater while a first type of semiconductor vapor is supplied to the reaction chamber (to form n-region 12 in figure 1. See also [0042]), adjusting, subsequent to the first period of time, an amount of heat supplied to the reaction chamber by the heater to a first amount of heat (to form layer 14, which is grown at a lower temperature than layer 12. See [0043), heating, during a second period of time and while the second heater is generating the first amount of heat, the reaction chamber using the first heater while a second type of semiconductor vapor is supplied to the reaction chamber (to form layer 14, which is grown at a lower temperature than layer 12. See [0043), adjusting, subsequent to the second period of time, an amount of heat supplied to the reaction chamber by the heater to a second amount of heat (to form layer 15, See [0043]); and heating, during a third period of time and while the heater is generating the second amount of heat, the reaction chamber while a third type of semiconductor vapor is supplied to the reaction chamber (to form layer 15, See [0043]).

Goetz fails to teach the use of a second heater to adjust the amount of heat to a first and second amount of heater, wherein the first heater is located inside the reaction chamber while the second heater is located outside the reaction chamber

	Chen teaches the use of a reactor 500 with two heaters 100 or 200, wherein the first heater is located inside the reaction chamber (figure 1), in which the use of two heaters allows for low and high deposition processes to occur without losing quality of the thin films formed. Combining this teaching with the teaching of Goetz then meets the limitation of “…the use of two different heating units allows for higher growth varieties of films with high quality….” In teaching the use of two heaters for the deposition processes of Goetz instead of one heater.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Goetz because the use of two different heating units allows for higher growth varieties of films with high quality.


Shibuya teaches the second heater 24 or 25 is located outside the reaction chamber 21 (figure 2) in combination with a heater 23 inside the reaction chamber in which the heaters jointly work to keep the chamber and the substrate at desired temperatures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibuya with that of Goetz and Chen because having heaters inside and outside the reaction chamber work together to keep both the reaction chamber and the substrate at desired temperature to increase the quality of the deposited layers.

Regarding claim 17, Goetz in view of Chen and Shibuya teaches the second amount of heat is no heat (Note: since [0043] teaches that layer 15 is grown at a lower temperature than layer 14, it would have been obvious to one of ordinary skill in the art that the temperature would have to be cooled, which would require a cooling unit of Chen).


Regarding claim 19, Goetz in view of Chen and Shibuya teaches the first and second heaters are inductive heaters and a position of the second heater to the reaction chamber is adjusted to adjust the amount of heat supplied to the reaction chamber by the second


Regarding claim 20, Goetz teaches the first and third types of semiconductor vapors are gallium nitride (GaN) [0042, 0043] or aluminum gallium nitride (AlGaN) [0043] semiconductor vapors and the second type of semiconductor vapor is indium gallium nitride (InGaN), indium aluminum nitride (INAIN), or indium aluminum gallium nitride (InAlGaN) semiconductor vapor ([0043] and claim 15).

Allowable Subject Matter

The indicated allowability of claims 3-8 and 10  is withdrawn in view of 35 USC 112 rejection due to amendment of claim 1 made by Applicant.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899